UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7707


CARDELL LAMONT AVENT,

                Petitioner - Appellant,

          v.

RANDALL C. MATHENA, Warden, Wallens Ridge State Prison,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cv-00605-JAG)


Submitted:   February 20, 2013            Decided:   February 28, 2013


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Cardell Lamont Avent, Appellant Pro Se.    Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cardell    Lamont   Avent       seeks     to   appeal       the   district

court’s order denying relief on his 28 U.S.C. § 2254 (2006)

petition.     Parties in a civil action in which the United States

is not a party have thirty days following entry of a final order

in   which    to   file   a    notice    of    appeal.            Fed.   R.    App.    P.

4(a)(1)(A).            These     time        periods        are     mandatory         and

jurisdictional.        Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978); see also Bowles v. Russell, 551 U.S. 205, 214 (2007)

(“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”).           However, if a party moves for an

extension of time to appeal within thirty days after expiration

of the original appeal period and demonstrates excusable neglect

or good cause, a district court may extend the time to file a

notice of appeal.         Fed. R. App. P. 4(a)(5)(A); Washington v.

Bumgarner, 882 F.2d 899, 900–01 (4th Cir. 1989).

             The district court entered judgment against Avent on

August 6, 2012; Avent had until September 5, 2012, to file a

timely notice of appeal.          Avent filed his notice of appeal on

September 6, 2012, one day late. ∗                   Avent separately filed a


     ∗
       Avent’s notice of appeal is deemed filed when he delivered
it to the prison mailroom on September 6, 2012, with a notarized
statement setting forth the date of deposit and a certificate of
service.   See Houston v. Lack, 487 U.S. 266, 276 (1988).     The
fact that Avent mistakenly mailed his notice of appeal to this
(Continued)
                                         2
motion for extension of time on the same day and within the

thirty-day   excusable   neglect   period.     Because    this     motion

remains pending in the district court, we remand for the limited

purpose of determining whether Avent has demonstrated excusable

neglect or good cause warranting an extension of the thirty-day

appeal   period.   The   record,   as   supplemented,    will    then   be

returned to this court for further consideration.

                                                                 REMANDED




court is inconsequential. See Fed. R. App. P. 4(d) (a notice of
appeal mistakenly filed in the court of appeals is considered
filed in the district court on the date so noted).



                                   3